                              Case 1:20-cv-08545-GHW Document 22 Filed 01/15/21 Page 1 of 1
                                                         PARKER HANSKI LLC                                              USDC SDNY
                                                              40 WORTH STREET, 10 FLOOR      TH                         DOCUMENT
                                                               NEW YORK, NEW YORK 10013                                 ELECTRONICALLY FILED
                                                                  PHONE: 212.248.7400                                   DOC #:
                                                                  FAX:   212.248.5600                                   DATE FILED: 1/15/2021
                                                               Contact@ParkerHanski.com
                                                                                                           MEMORANDUM ENDORSED
                                                                                                   January 15, 2021
                  Via ECF
                  The Honorable Gregory H. Woods
                  United States District Judge
                  Southern District of New York

                            Re:       Robert Acevedo v. GG Columbus Circle LLC and Healthy Food Enterprises, III,
                                      Inc.

                                      Docket No. 1:20-cv-08545 (GHW)(KHP)

                  Dear Judge Woods:

                           We represent the plaintiff in the above-entitled action. Pursuant to Rule 1. E. of Your
                  Honor's Individual Rules of Practice in Civil Cases, we write to respectfully ask the Court to
                  adjourn the January 19, 2021 initial conference to a date in March 2021. As Your Honor may
                  recall, neither defendant appeared in this action when Your Honor issued the order of November
                  18, 2020 concerning tenant defendant Healthy Food Enterprises, III, Inc. (See ECF Document #
                  10). Thereafter, plaintiff made substantial efforts and was able to obtain the appearance of the
                  landlord defendant GG Columbus Circle LLC in late December 2020. Your Honor thereafter
                  granted landlord defendant GG Columbus Circle LLC an extension until January 31, 2021 for it
                  to answer or otherwise respond to the complaint. (See ECF Document #19).

                          With the recent appearance of the landlord defendant GG Columbus Circle LLC, plaintiff
                  is optimistic that he will be able to obtain the appearance of the tenant defendant Healthy Food
                  Enterprises, III, Inc. Plaintiff therefore respectfully asks for the additional time to obtain the
                  appearance of the tenant defendant so that all parties can participate in the litigation and hopeful
                  resolution of this action. This is the first application to adjourn the conference and all parties
                  who have appeared consent.

                            Thank you for your time and attention to this matter. With kindest regards, I am

                                                                                         very truly yours,

                                                                                              /s/
                                                                                         Robert G. Hanski, Esq.
Application granted. The initial pretrial conference scheduled for January 19, 2021 is adjourned to March 1, 2021 at 3:00 p.m. The conference will take place by
telephone. T he parties are directed to the Court's Emergency Rules in Light of COVID-19, which are available on the Court's website, for the dial-in number and other
relevant instructions. The parties are specifically directed to comply with Rule 2(C) of the Court's Emergency Rules. The joint status letter and the proposed case
management plan referenced in the Court's October 15, 2020 order, Dkt. No. 7, are due no later than February 22, 2021.
.
Plaintiff is directed to serve this order on Defendant Healthy Food Enterprises, III, Inc. and retain proof of service.

SO ORDERED.
Dated: January 15, 2021


                                                                       _____________________________________
                                                                               GREGORY H. WOODS
                                                                              United
                                                                               nited States District Judge
